DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 U.S.C. 102 and 103
Applicant’s arguments, see page 9, filed 13 July 2021, with respect to the rejections of claims 1-21 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the at least one soft good assembly further comprises at least one tensioning component connected to the soft goods and adapted to detachably pierce through the through hole for tensioning the soft goods, and the at least one tensioning component is configured to extend within the through hole from: (i) an inner side of the edge corner defined by at least one of the plurality of corner posts to (ii) an outer side of the edge corner defined by the at least one of the plurality of corner posts, such that the at least one tensioning component extends through the at least one of the plurality of corner posts and abuts the outer side of the edge corner” as described in the specification.  In other words, Figs. 15-17 show Applicant’s claimed tensioning component (54) and through hole (52).  However, it is unclear whether Figs. 15-17 are a new embodiment because Applicant’s Specification [0039] only details “FIG. 15 to FIG. 17 respectively are diagrams of the corner post 12 and the soft good assembly 18 in different operation modes according to the embodiment of the present invention”.  While Figs. 1-8 are clearly a first embodiment (see Applicant Specification [0015-0019]), and Figs. 9-13 are clearly a second embodiment (see Applicant Specification [0020-0023]), it is unclear whether Figs. 15-17 are a third embodiment or part of a first or second 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 10-17, 19, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not explained in the disclosure how the tensioning component (54) of Figs. 15-17 and is combined with the first guiding component (20) and second guiding component (24) of Figs. 1-12.  Applicant has not made it clear which embodiment the tensioning component (54) is a part of.  There is a missing link in how the claimed components interact.  How does the tensioning component fit into the guiding component?  How does the tensioning component (54) interact with the soft goods (11) and soft goods connector (22) of Figs. 3-4?  It appears in Fig. 4 that the soft goods connector (22) interfaces directly with the second guiding component (24), so where is the physical space for the tensioning component (54) of Figs. 15-17?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120012801 A1 to Burns in view of US 9301624 B2 to Rosenthal.
Re Claim 4, Burns teaches:
A play yard (at least [Abstract] “play yard”.), comprising: a plurality of corner posts, each corner post comprising a first guiding component (at least Figs. 1-3 and [0039] “The vertical channels 110 are defined by the cross-sectional shape of the vertical frame members 106”.); a plurality of rails, each rail being connected between two adjacent corner posts (at least Fig. 1 and [0038] “upper horizontal frame members 102”.); a floor structure connected to the plurality of corner posts (at least Fig. 1 and [0038] “lower horizontal frame members 104”.); and 
at least one soft good assembly, comprising: soft goods; a soft goods connector fixed to the soft goods (at least Fig. 7 and [0050] “The liner 200 also includes four engagement members 210 attached to outer portions of the liner 200 at the liner's four corners”.); and a second guiding component connected to the soft goods connector and adapted to be detachably assembled with the corner post via the first guiding component for tensioning the soft goods (at least Fig. 15 element 211 and [0051] “the engagement member 210 comprises a rod 211 having a generally elliptical cross-section dimensioned to fit within one of the channels 110”.). 
wherein the second guiding component comprises a second enlarged end (at least Fig. 9 element 211), a base body having a width that is less than a width of the first enlarged end (at least Fig. 9 element 212), the second enlarged end is detachably engaged inside the first guiding component (at least Fig. 15).
Burns does not explicitly teach:
a first enlarged end and that are arranged on opposite longitudinal ends of and less than a width of the second enlarged end, the first enlarged end is affixed to the soft goods connector.

a first enlarged end and that are arranged on opposite longitudinal ends of and less than a width of the second enlarged end, the first enlarged end is affixed to the soft goods connector (at least Fig. 4 element 130 and [Col. 5 lines 10-30] “a flag piece 130 is attached to each edge 88 of the enclosure 14. The flag piece 130 may be connected to the edge 88 of the enclosure 14 by any conventional connector”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the play yard taught by Burns with the additional enlarged end taught by Rosenthal because both are directed towards the same field of endeavor of play yards with soft goods connectors and doing so involves combining prior art elements (second end of the connector taught by Rosenthal with the first end of the connector taught by Burns) according to known methods to yield predictable results. In other words, it would be obvious to attached a second enlarged end attached to the soft goods (as taught by Rosenthal) opposite to the first enlarged end (taught by Burns), which would yield a predictable two ended fastener instead of a one ended fastener.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burns.
Re Claim 18, Burns teaches:
A play yard (at least [Abstract] “play yard”.), comprising: a plurality of corner posts, each corner post comprising a first guiding component (at least Figs. 1-3 and [0039] “The vertical channels 110 are defined by the cross-sectional shape of the vertical frame members 106”.); a plurality of rails, each rail being connected between two adjacent corner posts (at least Fig. 1 and [0038] “upper horizontal frame members 102”.); a floor structure connected to the plurality of corner posts (at least Fig. 1 and [0038] “lower horizontal frame members 104”.); and 
at least one soft good assembly, comprising: soft goods including a positioning component adapted to attach to the corner post; a soft goods connector fixed to the soft goods (at least Fig. 7 and [0050] “The liner 200 also includes four engagement members 210 attached to outer portions of the liner 200 at the liner's four corners”.); and a second guiding component connected to the soft goods connector and adapted to be detachably assembled with the corner post via the first guiding component for tensioning the soft goods (at least Fig. 15 element 211 and [0051] “the engagement member 210 comprises a rod 211 having a generally elliptical cross-section dimensioned to fit within one of the channels 110”.), 
wherein the corner post has a first jointing component (at least Fig. 18 element 131), and the positioning component has a second jointing component configured to connect with the first jointing component for tensioning the soft goods (at least Fig. 18 element 231), wherein the first jointing component is an attachment boss disposed on a lower end of the corner post (at least Fig. 18 element 131) and [0046] “a lower frame fastener 131 is provided on each of the lower connecting members 108 positioned at the bottom of the vertical frame members 106”.), and the second jointing component is a through hole for sheathing the attachment boss, wherein the through hole surrounds a periphery of the attachment boss when the attachment boss is received therein (It is noted that although Burns teaches a female first jointing component and a male second jointing component (as opposed to Applicant’s claimed male first jointing component and female second jointing component), it would be obvious to swap the positions of the male and female jointing components because “as will be appreciated from the description herein, the fastener components provided on the frame 100 may comprise a variety of fasteners” (Burns [0046]).). Further, it has been held that a reversal of parts would be an obvious modification (MPEP 2144.04(VI)(A)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        9/20/2021